Citation Nr: 1639707	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-24 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for gout as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD) as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1968 to June 1970, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for a back disorder and gout.  In a July 2009 rating decision, the RO in Pittsburgh, Pennsylvania, denied service connection for GERD.  The Pittsburgh RO retains jurisdiction over the Veteran's claims.

In May 2014, the Board denied, in pertinent part, the claim for service connection of low back.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which in an October 2014 order, granted the parties' joint motion for partial remand (JMR), vacating the Board's May 2014 decision and remanded the case for compliance with the terms of the JMR.  The Board remanded the claim in December 2014.  

In December 2014, the Board denied the claims for service connection for gout and GERD, both to include as secondary to service-connected diabetes mellitus, type II.  The Veteran appealed the Board's decision to the Court, which issued a memorandum decision in February 2016.  The Court's memorandum decision affirmed the Board's denial of service connection on a direct basis for GERD and gout and set aside only the portion of the Board's decision dealing with secondary service connection and remanded the matter for adjudication consistent with its memorandum decision. 

The issues of entitlement to service connection for gout and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDING OF FACT

The Veteran's current degenerative disc disease with arthritic changes of the lumbar spine had its onset in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for degenerative disc disease with arthritic changes of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Further, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309, such as arthritis.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The Veteran's service treatment records document treatment for a muscle strain in January 1969.  He complained of low back pain due to a constricted muscle in August 1969.  There were no additional complaints pertaining to the low back in service. 

Following his separation from active service, VA and private treatment records reveal ongoing complaints of back pain and a diagnosis of degenerative disc disease with arthritic changes.  See May 2015 VA Examination Report. 

The Board acknowledges that the May 2015 and December 2015 VA examinations provided negative nexus opinions.  However, the Veteran contends that he injured his back in service and has had back problems ever since service.  In this case, arthritis is an enumerated chronic disease under 38 C.F.R. § 3.309.  The Board finds the Veteran's statements to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board assigns probative value to these statements.

Given the Veteran's report of recurrent back pain in service, his credible lay statements that his symptoms have continued since service and his current diagnosis, the Board finds that the evidence is at least in equipoise as to whether the Veteran's degenerative disc disease with arthritic changes of the lumbar spine is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for degenerative disc disease with arthritic changes of the lumbar spine is granted.


REMAND

The Court determined that the Board's May 2014 remand instructions instructed the VA examiner to provide an opinion regarding aggravation based on the wrong standard.  The July 2014 VA examiner utilized this erroneous standard when offering her opinion.  The examiner determined that the Veteran's conditions were "not permanently worsened in severity beyond [their] normal progression," rather than addressing whether there has been "any increase in disability."  Thus, the Court determined that the examiner's opinion could not have sufficiently informed the Board of her judgment on the proper medical question at issue.  Further, the examiner noted that the Veteran's diabetes mellitus, type II did not aggravate his gout or GERD; because his conditions were controlled with prescription medication.  For these reasons, the Court determined that the July 2014 VA examiner's opinion as to aggravation was inadequate and ordered the Board to seek clarification from the July 2014 examiner or obtain a new VA opinion.  In order to ensure compliance with the Court's memorandum decision, the Board must remand this matter.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine whether current gout or GERD is the result of a disease or injury in service or was caused or aggravated by a service connected disability.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner must opine as to whether it is at least as likely as not that the Veteran's gout and GERD are caused or aggravated by his service-connected diabetes mellitus, type II.

Aggravation means any increase in disability.

VA will not concede aggravation by a service connected disease or disability unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

In offering this opinion, the examiner should consider the following documents:

* VA article, which stated that "[g]out is strongly linked with being overweight, [and] having high blood pressure, high cholesterol, diabetes, and kidney disease."

* Internet article, which stated that "[t]he prevalence of [GERD] symptoms in patients with type 2 diabetes is more than twice what is seen in the normal adult population, and appears to be especially high in patients with diabetic neuropathy."

* Internet article that stated "[d]iabetes is strongly linked to gout" via "poor circulation of blood in the limbs," which allows "uric acid [to] . . . accumulate in the joints."

4.  If any benefit sought on appeal remain denied, issue a supplemental statement of the case.   Then return the case to the Board; if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


